UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4397


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARJAY ORLANDO BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:07-cr-00022-F-1)


Submitted:   March 15, 2016                   Decided:   June 9, 2016


Before KING, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Sonya M. Allen,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.     Thomas   G.   Walker,   United  States    Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Arjay Orlando Brown appeals the district court’s judgment

revoking his supervised release and sentencing him to 35 months’

imprisonment.     Brown first contends that his sentence is plainly

procedurally unreasonable because the court failed to adequately

explain the reasons for the selected sentence and considered an

impermissible sentencing factor.          Brown further argues that his

sentence is substantively unreasonable as it is greater than

necessary to achieve the purposes of sentencing.              We affirm.

     “A   district   court   has    broad   discretion       when      imposing    a

sentence upon revocation of supervised release.”                  United States

v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                  We will affirm a

sentence imposed after revocation of supervised release if it is

within    the   applicable      statutory     maximum       and     not   plainly

unreasonable.      United States v. Crudup, 461 F.3d 433, 439–40

(4th Cir. 2006).      In determining whether a revocation sentence

is   plainly    unreasonable,    we   first     assess      the    sentence     for

unreasonableness,     generally       following       the     procedural        and

substantive     considerations     that   are    at   issue       in   review     of

original sentences.     Id. at 438–39.        In this initial inquiry, we

take a “more deferential appellate posture concerning issues of

fact and the exercise of discretion than reasonableness review

for guidelines sentences.”         United States v. Moulden, 478 F.3d
652, 656 (4th Cir. 2007) (internal quotation marks omitted).

                                      2
Only   if    we    find       the    sentence       unreasonable       will    we     consider

whether it is “plainly” so.                 Id. at 657.

       A   supervised         release      revocation       sentence     is    procedurally

reasonable        if     the        district        court    considered         the     policy

statements        contained          in    Chapter      Seven     of     the     Sentencing

Guidelines and the 18 U.S.C. § 3553(a) (2012) factors applicable

to revocation sentences.                  Crudup, 461 F.3d at 439.             The district

court also must provide a statement of reasons for the sentence

imposed,     but       that    explanation          “need   not   be    as     detailed      or

specific when imposing a revocation sentence as it must be when

imposing      a    post-conviction             sentence.”          United        States      v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

       In exercising its sentencing discretion, the district court

“should     sanction      primarily          the     defendant’s       breach    of     trust,

while taking into account, to a limited degree, the seriousness

of   the    underlying        violation       and     the   criminal     history       of   the

violator.”        Webb, 738 F.3d at 641.               In determining the length of

a sentence imposed upon revocation of supervised release, 18

U.S.C. § 3583(e) (2012) requires a sentencing court to consider

all but two of the factors listed in 18 U.S.C. § 3553(a).                                   The

excluded factors include, as relevant here, the need for the

sentence “to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the



                                                3
offense.”      18 U.S.C. § 3553(a)(2)(A); see 18 U.S.C. § 3583(e);

Crudup, 461 F.3d at 439.

       We have recognized that, “[a]lthough § 3583(e) enumerates

the factors a district court should consider when formulating a

revocation sentence, it does not expressly prohibit a court from

referencing other relevant factors omitted from the statute.”

Webb, 738 F.3d at 641.            Thus, while the court may not impose a

revocation sentence “based predominately” on the § 3553(a)(2)(A)

factors, “mere reference to such considerations does not render

a   revocation        sentence    procedurally      unreasonable       when    those

factors are relevant to, and considered in conjunction with, the

enumerated § 3553(a) factors.”           Id. at 642.

       Brown    first     assigns      error   to     the     district        court’s

explanation for its upward variant sentence.                      Brown preserved

his challenge to the court’s explanation “[b]y drawing arguments

from § 3553 for a sentence different than the one ultimately

imposed.”      United States v. Lynn, 592 F.3d 572, 578 (4th Cir.

2010).

       Brown’s argument fails on this record.                     After announcing

the 35-month sentence, the court recognized Brown’s numerous and

varied    violations      of     the   conditions    of     his    release,    which

continued even after the court gave Brown a second chance at

compliance.          The court’s comments, however brief, thus reveal

that     it    was     focused    primarily    on    appropriate        sentencing

                                          4
considerations,       including     Brown’s      history   and     characteristics

and the need to deter future violations of supervised release

orders.   See 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), 3583(e).                         And

although not particularly identified as such, it is clear that

Brown’s   ongoing     violative      conduct       amounted   to    a    significant

breach of the trust and leniency the court had extended Brown at

his prior revocation hearing.                  See U.S. Sentencing Guidelines

Manual ch. 7, pt. A(3)(b), p.s. (2007).                    We thus reject this

aspect of Brown’s challenge to the procedural reasonableness of

his upward variant sentence.

     Brown    next      assigns      reversible       error    to       the     court’s

consideration    of    one     of   the    § 3553(a)    factors     excluded      from

§ 3583(e).      We    review    this      argument   for   plain    error      because

Brown did not object to the district court’s consideration of

this sentencing factor at the revocation hearing.                   United States

v. Lemon, 777 F.3d 170, 172 (4th Cir. 2015).                  To establish plain

error, Brown must show “(1) that the district court erred, (2)

that the error is clear or obvious, and (3) that the error

affected his substantial rights, meaning that it affected the

outcome of the district court proceedings.”                   Webb, 738 F.3d at

640–41 (internal quotation marks omitted).                 Even if Brown makes

such a showing, “we retain discretion whether to recognize the

error   and   will    deny     relief     unless     the . . . error          seriously

affects the fairness, integrity or public reputation of judicial

                                           5
proceedings.”        Id. at 641 (alteration and internal quotation

marks omitted).

     Despite Brown’s argument to the contrary, we conclude that

the disfavored factor cited here — the need for the sentence to

promote respect for the law — was not a focal point for the

court’s    sentencing      decision.        Indeed,        it   was   mentioned     only

briefly, and immediately before the court discussed in greater

detail    how    Brown’s     chronic     and       repeated      violations    of   his

supervised release led the court to conclude that the longest

available sentence was the appropriate sentence to impose.                           We

thus discern no error, let alone plain error, arising from the

court’s mention of the need for the sentence to promote respect

for the law.

     Finally, there is Brown’s assertion that his sentence is

substantively unreasonable because, when weighed against certain

aspects of Brown’s personal circumstances, it is greater than

necessary to comply with the goals of § 3553(a).                         A revocation

sentence    is    substantively      reasonable           if    the   district    court

states a proper basis for concluding that the defendant should

receive    the    sentence     imposed,       up    to    the     statutory   maximum.

Crudup, 461 F.3d at 440.            As we have said, the district court

identified       appropriate      grounds      for       the    35–month,     statutory

maximum    sentence.         We   thus    conclude         that    the   sentence    is

substantively reasonable.           See id. (holding that imposition of

                                          6
statutory      maximum       term    of     imprisonment           was        substantively

reasonable, given that the district court expressly relied on

defendant’s “admitted pattern of violating numerous conditions

of   his    supervised       release[,]”        despite      several      extensions     of

leniency by the district court).                 Finally, we decline counsel’s

invitation to reweigh the countenanced § 3553(a) factors and the

relevant    circumstances       in   this       case,   as    this       is    outside   our

purview.     See United States v. Jeffery, 631 F.3d 669, 679 (4th

Cir.   2011)   (recognizing         that   “district         courts      have     extremely

broad discretion when determining the weight to be given each of

the § 3553(a) factors”).

       We   therefore    affirm      the   district       court’s        judgment.       We

dispense     with     oral     argument     because          the    facts       and   legal

contentions     are   adequately       presented        in    the    materials        before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                            7